ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court recommending that WILFRED J. KILLIAN of LANCASTER, CALIFORNIA, who was admitted to the bar of this State in 1989, be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that WILFRED J. KILLIAN is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that WILFRED J. KILLIAN be restrained and enjoined from practicing law during the period of his suspension *465and that he comply with Rule 1:20-20 dealing with suspended attorneys.